Case 1:19-dm-00003-CI\/|H Document 29-9 Filed 05/06/19 Page 1 of 1 Page|D# 469

iv\ay 3, 2019

To District Judge Hi|ton:

l\/ly name is Gerald Koch, and l was incarcerated from |\/|ay 21, 2013 to January 28, 2014 for civil
contempt stemming from grand jury resistance. | am writing today to try to contextualize l\/|s.
Chelsea |\/|anning’s grand jury resistance, and to attempt to explain why | believe her own
experience of coercive detention will not result in her testifying before a federal grand jury.

During my incarceration, | was held in both general population and in solitary confinement The
conditions of my confinement were onerous and at times frankly cruel. Suffering as | do from
mental illness only compounded the pain of my detention, but l never even considered
cooperation as a viable way to end my incarceration As an anarchist | am part of a political
community that holds great distrust for the government, and | drew solace and strength from
the support of that community. But it is worth noting that the other side ofthat support is that
my community does not respect those who cooperate with the government Had l chosen to
cooperate, | would have been ostracized and lost the support of those l cared about most
deep|y. This was never a difficult decision for me, as my resistance was based just as much on
my core political and ethical beliefs as it was on being part of a community for which l care
deeply. |ndeed, this dichotomy of support for resistance on the one hand and contempt for
cooperation on the other certainly factored into Judge Keenan's ultimate decision to order my
release after it became clear to him that no amount of incarceration would ever make me
cooperate. |fyou would like to read his opinion, you can find it at 994 F.Supp.Zd 510.

ln my case, Judge Keenan stated that | had ”end|ess contempt” for the legal system. As a law
student, | would not necessarily agree with that description, but | have never regretted my
decision not to testify. Not when | was placed in solitary, not when my personal life fell apart,
and not when my physical health started to suffer along with my mental health. As a grand jury
resistor, I saw myself as part of a long tradition of political resistance to overbroad government
investigations and surveillance. l strongly disagreed with the secretive nature of federal grand
juries and felt that as a matter of principle | would never testify before one.

l believe that |\/|s. I\/|anning's coercive detention is similarly fruitless and will do nothing but
cause her harm without ever increasing the likelihood of her testifying before a federal grand
jury. Her own feelings and criticisms of federal grand juries have been made public, and l know
of no reason not to take her at her word.

| hope that this statement has been useful in clarifying grand jury resistance.

Very Tru|y Yours

%‘é__\

Gera|d Koch

